Citation Nr: 1705266	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cold injury lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1993 to November 1996 and from July 1989 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2012, July 2015 and January 2016 by the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas and Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

Increased Rating 

Shortly after filing his April 2012 claim for entitlement to service connection for PTSD, the Veteran was afforded a VA examination in August 2012.  The examiner diagnosed PTSD.  The examiner also diagnosed alcohol dependence, cannabis abuse, and substance induced mood disorder, and found that the diagnoses were secondary to PTSD.  His symptoms included depression, anxiety, nightmares, hypervigilance, avoidance behaviors, excessive alcohol use, anhedonia, and low energy.  The Veteran reported sleep impairment, guilt, intrusive ideation, compulsively checking locks, and panic attacks.  It was noted that the Veteran was able to maintain fulltime employment for four years at Housing and Development with no problems.  He did not find work stressful and loved the job.  He primarily worked by himself and at home.  The Veteran had a poor relationship with his children and girlfriend.  He lived with his girlfriend, but did not want to be bothered with the relationship because he spent most of the time drinking alcohol.  He stated that they maintained a distant relationship while living together.  The Veteran reported a poor relationship with his daughter since he divorced his ex-wife in 1996, but stated that he had a great visit with a month prior.  He described a "so-so" relationship with his grandfather and maintained contact with his younger sister.  He noted no significant relationships with any other family members.  The Veteran reported three suicide attempts in 1997, 1998 or 1999, and 2001 or 2002.  A mental status examination revealed that the Veteran was neatly dressed and groomed with a neutral mood, constricted affect, good eye contact, normal speech, logical thought process, full orientation, good memory, adequate insight, and fair judgment.  There was no evidence of hallucinations, delusions, suicidal ideation, or homicidal ideation. The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  A GAF score of 51 was assigned.  

In October 2012, the Veteran reported that his symptoms worsened and that he displayed many of the symptoms present in the criteria for a 50 percent rating.  In January 2016, the Veteran submitted a statement from his girlfriend.  His girlfriend reported that his PTSD symptoms worsened over the six years that they dated.  

Over four years have passed since the last VA examination.  Additionally, as discussed above, the Veteran and his girlfriend reported worsening PTSD symptoms.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examination is required to determine the current disability level for the Veteran's PTSD.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Manlincon Issues 

In a January 2016 rating decision, the RO declined to reopen claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a cold injury of the lower extremity.  The Veteran was notified of the decision that same month.  Thereafter, the Veteran submitted a notice of disagreement as to all issues adjudicated in the above-noted rating decision.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, an SOC on the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and cold injury lower extremity should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

4.  Thereafter, afford the Veteran a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of the service-connected PTSD.  All pertinent evidence should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

 6. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




